                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 JOHN WILLIAMS HOWE,                            )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )          NO. 3:19-cv-00159
                                                )          JUDGE RICHARDSON
ANDREW M. SAUL, Commissioner of                 )
Social Security,                                )
                                                )
        Defendant.                              )



                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 27), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)); Hart v. Bee Property

Mgmt., Case No. 18-cv-11851, 2019 WL 1242372, at * 1 (E.D. Mich. March 18, 2019) The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, Case No. 3:18-cv-

0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is adopted and approved.




     Case 3:19-cv-00159 Document 28 Filed 06/01/20 Page 1 of 2 PageID #: 752
       Accordingly, this action is DISMISSED WITHOUT PREJUDICE, under Fed. R. Civ.

P. 41(b) for failure to prosecute. The Clerk is directed to close the file. This Order shall

constitute final judgment for purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                                       ___________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




                                                  2



    Case 3:19-cv-00159 Document 28 Filed 06/01/20 Page 2 of 2 PageID #: 753
